Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/22/2021 has been entered.

	Status of the application

3.	Claims 1, 5, 8-11, 13, 18 are pending in this office action.
Claim 1 has been amended. 
Claims 2-4, 6, 7, 12, 14-17 have been cancelled. 
Claims 1, 5, 8-11, 13, 18 have been rejected.

4. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or non-obviousness.

5. 	Claims 1, 5, 8, 9, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stahl et al. US 6,787,167 B1 in view of NPL Iscan et al. (in "Antimicrobial Screening of Mentha piperita Essential Oils") (hereinafter NPL Iscan et al.) and further in view of Winter et al. USPN 3222187.

6. 	Regarding claims 1 and 18, Stahl discloses a flavor composition comprising mint leaves (col 1 lines 5-6, e.g. natural vegetable flavoring and col 2 lines 10-15 e.g. improves taste sensation”, col 2 lines 48-50 and col 15 lines 65-67 freeze dried
powder of peppermint leaves), and at least one mint flavor (at least in col 2 lines 47-50, in col 5 lines 50-56, in example 8:, e.g. "a mixture of peppermint oil, menthol, and freeze-dried powder of peppermint leaves").
However, Stahl et al. is silent about the claim limitation of “the flavor composition has improved micro kill as compared to a composition containing the mint leaves without mint flavor’ as claimed in claim 1 and also “The mint flavoring has a microbe level reduction of at least 1 log as compared to the composition containing the mint leaves without mint flavor’ as claimed in amended claim 1.

It is also to be noted that Stahl et al. discloses that mint leaves represent vegetable flavoring agent ( Stahl et al. col 2 lines 32-35) which is dried natural flavoring having an improved taste sensation (Stahl et al. col 2 lines 10-12) and mint and peppermint oil have good flavor aroma because of its pure form (Stahl et al. col 5 lines 60-65 and col 6 lines 1-10) and combinations (Stahl et al. at least in Example 8 of col 15 lines 65-67) and also peppermint oil, mint oil etc. have anti-bacterial effect as discussed above (in NPL Iscan et al. page 3943 col 1 second paragraph and col 2 first paragraph) and, therefore, provide the combined beneficial effect when used in the food composition including chewing gum (in Stahl et al. col 15 lines 65-67).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to combine the teachings of Stahl et al. and form the flavor composition comprising mint leaves and at least one mint flavor, as disclosed by Stahl et al. (at least in col 1 lines 13-16 and col 5 lines 55- 60, col 15 lines 65-67 in example 8), by including the teaching of NPL Iscan et al. with the inclusion of the effective amount of peppermint, mint oils ( page 39483 col 2 first and second paragraphs, page 3944 col 2 last three paragraphs, e.g. The antibacterial activity of the 
Stahl et al. in view of Iscan et al. are silent about “and a diluent” in the flavor composition.
Winter M et al. discloses that triacetin is used in a flavor composition as diluent (col 5 lines 10-12). Therefore, triacetin diluent can be used to compare   between two groups with and without mint flavor in as claimed in claim 1. It is known that as the disclosed triacetin as diluent is identical to the claimed diluent as triacetin as claimed in claim 1 and claim 18, therefore, the diluent will have the identical property and will serve only as diluent in place of mint flavor (without mint flavor group) in order to establish the effectiveness of mint flavor when compared to two groups together. 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Stahl et al. in view of Iscan et al. by including the teaching of Winter M et al. to make flavor composition with triacetin because it serves in a flavor composition as diluent (col 5 lines 10-12).
It is to be noted that even if Winter et al. does not specifically mention the flavor composition comprising mint leaves and mint flavor, however, it discloses similar flavor composition and therefore, the teaching of diluent can be used to dilute similar flavoring composition.

Regarding the amended claim limitation of “wherein the flavor composition has improved micro kill as compared to a composition containing the mint leaves and a diluent without mint flavor’, it is to be noted that even if Stahl et al. does not disclose micro-kill property, however, Stahl et al. discloses the composition with mint leaves and
mint oil (at least in example 8) is used as flavoring composition and the disclosed mint leaves and mint oil are identical to claim 1 of claimed invention. Therefore, they have identical functional property. Regarding the claim limitation of “an improved micro-kill’, it is to be noted that the flavor composition comprising mint leaves and at least one mint flavor would have an improved micro kill property as compared to a composition containing the mint leaves and a diluent without mint flavor because the disclosed components having identical structure which meet the claimed components in the claimed composition, would have the identical property of the claimed invention.
However, in addition, examiner used another secondary prior art by Iscan et al. in order to establish that mint oil (pure form) from mint plant has antimicrobial property (at least in abstract).
Also diluent can be triacetin as disclosed by Winter et al. (col 5 lines 10-22) which is identical to triacetin as claimed in claim 18.

7.	 Regarding the amended independent claim 1,  it is within the skill of one of ordinary skill in the art to optimize the amount of mint flavor in combination with the ‘certain’ amount of mint leaves comparing with the second group having same ‘certain’ amount of mint leaves and a diluent without mint flavor in order to have the ‘microkill effect as compared to a composition containing the mint leaves without mint flavor” as claimed in claim 1 and ‘reduction level of at least 1 log’ as claimed in claim 1.
This is also considered as result effective variable.
Absent showing of unexpected results, the specific amount of microbial reduction including the reduction of at least 1 log reduction is not considered to confer patentability to the claims. As the specific amount of mint leaf with and without mint flavor are variables that can be modified, among others, by adjusting the amount
of mint flavor, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of mint flavor in Stahl et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired microbe level reduction including the reduction of at least 1 log (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

8. 	 Regarding the claim limitation of “ mint leaves present in an amount from about 25-60 wt.%” as claimed in amended independent claim 1,  Stahl discloses a flavor composition comprising mint leaves (col 1 lines 5-6, e.g. natural vegetable flavoring and col 2 lines 10-15 e.g. improves taste sensation”, col 2 lines 46-50 and col 15 lines 65-67 freeze dried powder of peppermint leaves) wherein the mint leaves are present in an amount of at least 70% by weight of the flavoring agent (col 3 lines 45-50"). If we consider that peppermint oil plus peppermint leaves and stems are mixed and added to make ‘flavor composition’ (at least in example 9 col 16 lines 30-35) and each of them are, e.g. spearmint oil is 5.5 gm and freeze-dried leaf powder and stems of spearmint is 10g (at least in Example 9, see Table and foot notes with stars). Therefore, the amount of ‘natural vegetable flavoring’ as ‘peppermint leaves’ (10.00 gm, at least in in Example 8, see footnote) in flavor composition (i.e. leaf plus flavor oil i.e. 10g + 7.00 =17.00 gm) is about 10.00/17.00 = about 58.8% by weight of the flavor composition which is encompassed by the range amounts of 25 -60% by weight of amended independent claim 1.
Regarding  the claim limitation of “ at least one mint flavor present in an amount from about 35 wt.% to 75 wt.%”, as claimed in amended independent claim 1,  Stahl discloses that peppermint oil plus peppermint leaves and stems are mixed and added (at least in example 9 col 16 lines 30-35) and each of them are, e.g. spearmint oil is 5.5 gm and freeze-dried leaf powder and stems of spearmint is 10g (at least in Example 9, see Table and foot notes with stars). Therefore, the amount of flavor as flavor oil (5.5 gm spearmint oil in Example 9) in flavor composition (i.e. leaf plus flavor oil i.e. 10g 

9. 	Regarding claim 5, Stahl further discloses the flavor composition, wherein the mint leaves are a freeze-dried powder (example 8: "freeze-dried powder of peppermint leaves and stems..."). However, Stahl does not further specifically disclose that the mint leaves are ground mint leaves. However, it would have been obvious to one of ordinary skill in the art to use ground mint leaves as the mint leaves in the flavor composition, based on the teachings of Stahl, since Stahl discloses that the leaves are in a powdered form, and grinding is frequently used to reduce materials to a powdered form.

10.	 Regarding the claim limitation of “one mint flavor present in an amount from about 35 wt. % to about 75 wt. %”, Stahl discloses that peppermint oil plus peppermint
leaves and stems are mixed and added (at least in example 9 col 16 lines 30-35) and each of them are, e.g. spearmint oil is 5.5 gm and freeze-dried leaf powder and stems of spearmint is 10g (at least in Example 9, see Table and foot notes with stars). Therefore, the amount of flavor as flavor oil (5.5 gm spearmint oil in Example 9) in flavor composition (i.e. leaf plus flavor oil i.e. 10g +5.5=15.5 gm) is about 5.5/15 = about 36% by weight of the flavor composition which is encompassed by the range amounts of claims 6, 7. If we consider example 8 of Stahl et al. (Ex. 8, col 16 of Stahl et al.), it will 

11. 	Regarding claim 8, Stahl further discloses the flavor composition, wherein the mint flavor comprises at least one natural mint oil (col 5 lines 50-65 e.g. in lines 54,
62 ‘natural’) which reads on “at least one natural mint oil’ of claim 8. It is also disclosed by NPL Iscan et al. that the mint oil having health benefit and antimicrobial effect is
the natural extract from Mentha piperita L (Lamiaceae) (at least on page 3943, col 1, Under Introduction and col 2 Under “Materials and Methods)

12. 	Regarding claim 9, Stahl further discloses the flavor composition, wherein the mint flavor comprises menthol (at least in col 5 line 59, col 15 lines 65 and example 8) and NPL lIscan et al. also discloses that menthol is a component having antimicrobial effect (at least in Abstract and page 3944 col 2 last paragraph) which reads on “mint flavor comprises menthol’ of claim 9.

13.	 Regarding claim 11, Stahl discloses a confectionery product, comprising the flavor composition of claim 1 (col 1 lines 5-7, col 15 lines 65-67, example 8).

14.	 Claims 10, 13 are rejected under 35 U.S.C. 103 as being unpatentable
over Stahl et al. US 6,787,167 B1 in view of NPL Iscan et al. (in “Antimicrobial Screening of Mentha piperita Essential Oils") (hereinafter NPL Iscan et al.) and in view of Winter et al. USPN 3222187 as applied to claim 1 and further in view of Dodds et al. US 2006/0013779.

15.	 Regarding claim 10, Stahl et al. and NPL Iscan et al. in view of secondary prior arts disclose the flavor composition of claim 1 as discussed above.
However, they are silent about the composition further comprising magnolia bark extract.
Dodds discloses a confectionary comprising magnolia bark extract (at least in [0002]), where the magnolia bark extract exhibits antimicrobial properties ([0017], e.g. Magnolia Bark Extract is known to have both the bactericidal and antifungal properties. Magnolol and honokiol are two components in Magnolia Bark Extract with antimicrobial activity"), and wherein the composition can further comprise mint flavor as an antimicrobial and flavor agent ([0081], [0084] e.g. "Further, anti-microbial essential oils and flavor components such as “natural favoring agent, peppermint oil, and combinations etc. may be added..). Dodds et al. also discloses that a variety of flavoring agents and ‘mixtures thereof” can be included in an amount ranging from 0.1 to 15% by weight percent of the chewing gum ([0081])
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify the ‘flavor composition’ of Stahl et al. in view of secondary prior arts to include the teaching of Dodds et al. to incorporate magnolia bark extract in the composition as disclosed by Dodds ([0017], [0081] e.g. mixtures thereof can allow addition of magnolia for its both antibacterial and antifungal 

16.	 Regarding claim 13, Stahl et al. discloses that sorbitol suspension which was used as coating suspension using spearmint oil and spearmint leaves (Ex 8 and 9), itis about (example 9, itis 10.00 + 5.5 =15.5 gm or 17.0 gm in sorbitol suspension coating composition to coat 2 kg chewing gum core (Examples 9,8 ).
However, Stahl et al. does not disclose specifically the amount of flavor composition used in the chewing gum composition.
It is understood from the above disclosure that it is within the skill of one of ordinary skill in the art to optimize the amount of the flavoring composition from the above disclosed amounts in sorbitol suspension as guideline such that the final composition will be lower claimed amount of about 0.01% by weight of the chewing gum composition.
(Additionally), Stahl et al. is specifically silent about the claimed amount of “flavor composition’ in the chewing gum.
Dodds et al. discloses that a variety of flavoring agents and ‘mixtures thereof” can be included in an amount ranging from 0.1 to 15% by weight percent of the chewing gum ([0081]) and it can include peppermint oil, natural flavoring agent (i.e. can be mint leaves also as natural vegetable flavoring agent as disclosed by Stahl et al. (col 2 lines 8-10, col 3 lines 45-50 and Example 8, col 15 lines 65-67).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Stahl et al. in view of NPL Iscan et al. to 
It is also to be noted that using the disclosures by Stahl et al. in view of NPL Iscan et al. and also considering the disclosed range amount of flavorings as disclosed by Dodds et al. ([(0081]), one of ordinary skill in the art through routine experimentation can optimize the from the disclosed amount of the flavoring composition on the gum such that it can be the amount within the claimed amount of about 0.01% by weight to about 20 wt.% by weight in the chewing gum with optimal flavor, i.e. test and aroma for the consumers and having desired microkill property.
(Additionally), it is also considered as result effective variable.
It is to be noted that the specific amount of flavor composition in the chewing gum are variables that can be modified, among others, by adjusting the amount of flavor composition having ‘mint leaves plus mint flavor’, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of flavor composition in chewing gum of Stahl et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired aroma for the consumers and desired microbe level reduction as microkill effect (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general 

Response to arguments 
17. 	Argument: (in Remarks, pages 6-7):
18.	 Applicants argued that
 (i) 	Claim 1, as amended herein, recites a range of weight percentages from about 25 wt.-% to about 60 wt.-% for mint leaves and 35 wt.-% to about 75 wt.-% for mint flavor present in the flavor composition, which Stahl fails to disclose or suggest.

(ii) 	The Office calculates the weight percentages of the flavor and powdered leaves by using the amounts present in the examples. However, the total weight percent calculated by the Office is that from solely the coating. Stahl discloses that the water- soluble bulk portion of the chewing gum can also contain flavoring agents (col.6; lines 15-21).
(iii)	 Moreover, in preparing the chewing gum, Stahl also discloses that flavors and other components are added during the kneading process (col. 10; lines 44-51). Stahl further discloses that examples of a chewing gum formulation prepared according to the present invention can include optional flavor at 1.9 wt. % (col.19; line 9). Note, the present specification discloses that the flavor composition can include additional compounds including other flavoring agents, artificial or natural, therefore, the amounts of additional flavoring agents need to be known in order to calculate an accurate weight percent for mint leaves and mint flavor in the flavor composition. Stahl is silent about 
(iv)	 Lastly, Stahl discloses the conventional flavors may be used in an amount of from 0.01 to about 30 wt. % of the final product (col. 6; lines 3-6) but is silent again with respect to the weight percent of the flavor composition.

Response:
5.	 In response to the arguments (i) to (iv) above, examiner is addressing the argument as argued for claim 1. If we interpret claim 1, it is to be noted that claim 1 recites “flavor composition” and therefore, it can be focused on two things (i) mint leaves and (ii) mint flavor.
Examiner considered that coating composition, as such, represents “flavor composition” and the calculation is, therefore, based on two components as discussed above. This ‘flavor composition’ is used in chewing gum composition.
Therefore, the arguments made by the applicants with respect to considering “chewing gum composition” as flavoring composition is not applicable in this respect.

19.	 Argument: (In remarks, page 7 second paragraph):
Applicants argued that
(i) 	Claim 1 does not recite a flavor composition that comprises a diluent, triacetin, with additional softening properties. The present specification provides a 
diluent, triacetin. Winter teaches triacetin as a diluent to obtain a uniform distribution of flavor on foodstuffs (col. 3; lines 38-42), not as a preservative or antimicrobial agent for natural products as Winter is directed to an invention that seeks to impart imitation (and therefore, artificial) raspberry flavors onto various foods and beverages (col. 1; lines 44- 50).

Response:
In response, it is to be noted that and as discussed above, examples 8 and 9 of Stahl et al. do not have triacetin. Therefore, Winter et al. is used as secondary prior art to address triacetin is used as diluent for such a flavor composition.
It is to be noted that claim 1 recites “containing the mint leaves and a diluent without mint flavor’ which can be interpreted as the composition can comprise diluent also which is specified in dependent claim 18 that “diluent comprises triacetin’. The reason is claim 1 is broad with open ended transitional phrase “comprising” and may include diluent. Therefore, in order to address that claim 1 compares with and without diluent and because ‘diluent’ is broad, therefore, examiner used secondary prior art by 
establish the property when compared as claimed in claim 1 because the disclosed structure of triacetin is identical to the claimed structure of (if) triacetin is used as diluent. Therefore, in order to establish the unexpected result to overcome claim 1 rejection, applicants has to compare using triacetin (only) as diluent because claim 1 is addressed to compare with the diluent triacetin.
In response to the argument that “the chemical additives (triacetin) can negatively impact the sensory experience of the confectionary product” and “[prior arts] are silent regarding the micro kill properties of the diluent, triacetin, it is to be noted that applicants have not shown any clear evidence that why triacetin will negatively impact the sensory experience of the confectionary product of Stahl et al. and triacetin is used in the applicants’ composition. Applicants need to establish unexpected result by considering Stahl et al. as closest prior art. To establish clear critical evidence, the evidence must show that all of the properties are better. Finally, applicant is directed to MPEP 716.02(d) as a teaching of what is needed to show clear unexpected results.

Argument:
Applicants argued on page 7, last paragraph that “Applicant also respectfully disagrees that the present disclosure is absent of unexpected results. Iscan discloses that the peppermint oil from M. piperita as well as the pure compounds, menthol and menthone, show very weak antifungal activity when investigated against the antifungal agent, Ketoconazole. However, in the present disclosure, the micro kill activity of the mint leaves with mint flavor tested against two fungi, mold and yeast, showed improved micro kill activity when compared to mint leaves and triacetin, which, as mentioned, is a
chemical additive that has been known previously to prevent microbial growth on mint leaves. For example, in Example 1 of the present disclosure, mold was present at 380 cfu/g with ground mint leaves pre- blended with triacetin. This was reduced to 10 cfu/g when mint flavor was pre-blended with ground mint leaves. Therefore, in the present disclosure, mint flavor has been shown to be effective against two fungi that are crucial in assessing food preservation. As this result is unexpected when compared to Iscan, the withdrawal of the rejection is respectfully requested. For the reasons detailed above, a person of ordinary skill in the art would not have been motivated to produce the flavor composition as recited by claim 1 and hence claim 1 and claims depending therefrom are not obvious over Stahl, Iscan, and Winter.

Response:
In response, it is to be noted that the arguments made by the applicants that “menthol and menthone, show very weak antifungal activity when investigated against the antifungal agent, Ketoconazole” are considered as the analysis is “general’ and 

21.	 Argument: Secondary prior art by Dodd et al. to address claim 13.
Applicants argued that
(i) Applicant respectfully asserts that claims 10 and 13 are allowable at least for depending from independent claim 1 as summarized above.
(ii) Further, Dodds discloses an oral composition for breath freshening where Magnolia Bark Extract was found to effectively inhibit the growth of plaque-causing bacteria (paragraph [0008]). Dodds further provides a comparison of the antibacterial activity of Magnolia Bark Extract with a known plaque-reducing antimicrobial, chlorhexidine, in saliva (paragraph [0039]).
In response, it is to be noted that Dodds et al. discloses the delivery agent can also include chewing gum, confectionery etc. (at least in Abstract, [0009], [0012], [0081]). However, the response to the arguments made for claim 1 has been addressed above. Therefore, the rejections made for claims 10, 13 will be maintained.



23.	 Unexpected result: Applicants argued on page 7 that “Example 1 has compared the mold growth reduction from 380 cfu/g to 10 cfu/g when compared to ground mint leaves with triacetin vs ground mint leaves plus mint flavor plus triacetin. 
In response, it is to be noted that 
(i) the components as disclosed by Stahl et al. are identical to the claimed components and therefore, will have identical property. 
(ii) it is also to be noted that the Unexpected result established as presented in at least in Example 1 as argued by the applicants (page 7 last paragraph), does not commensurate with the scope of the independent claim 1.
The examiner acknowledges this results however, the examples 1, 2 are insufficient to overcome the above rejection because (1) applicants has not compared
the claimed invention to the teachings of the closest prior art by Stahl et al. and (2), more importantly, the examples are not commensurate in scope with the claims because the examples are directed to specifics not defined by the claims. After full review of this data, no unexpected results are seen to be defined for the broad compositions defined in the instant claims of independent broad claim 1. The examples 

24. 	Applicants argued on page 8 and 9 that “The present disclosure, however, is not concerned with breath freshening and improving oral health. The purpose of the present disclosure is to improve the taste, odor, and color stability of confections containing mint leaves as the incorporation of plant material can enhance microbial growth. See id. at page 1, paragraph [0002]. Thus, the examples of the present disclosure focus on assessing microbial growth on the formulations themselves. Moreover, Dodds is silent with respect to micro kill properties of compositions as claimed and is solely relied upon for disclosure with respect to antimicrobial properties of Magnolia Bark Extract. Therefore, Dodds fails to remedy the deficiencies of Stahl and Iscan as noted above. Accordingly, withdrawal of the rejection is respectfully requested”.
In response, and as discussed in the office action above,  Dodds et al. discloses that confectionary comprising magnolia bark extract (at least in [0002]), where the magnolia bark extract exhibits antimicrobial properties ([0017], [0081], [0084]).


Conclusion
25. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792